 

Exhibit 10.1

 

NOTE PURCHASE AGREEMENT

 

THIS NOTE PURCHASE AGREEMENT (this “Agreement”), made as of the date set forth
on the signature page hereto, is between Champions Oncology, Inc., a Delaware
corporation (the “Company”), and the other party hereto (the “Purchaser”).

 

WHEREAS, the Company desires to sell an unsecured convertible promissory note in
the form attached hereto as Exhibit A (the “Note”) in the principal amount (the
“Principal Amount”) set forth on the signature page hereto, convertible into
shares of common stock of the Company (the “Common Stock”);

 

WHEREAS, on the terms and subject to the conditions set forth herein, the
Purchaser desires to purchase from the Company, and the Company desires to sell
to the Purchaser, the Note.

 

NOW, THEREFORE, in consideration of the mutual promises herein made and in
consideration of the representations, warranties, and covenants herein
contained, the Purchaser and the Company hereby agree as follows:

 

ARTICLE I

 

SALE OF THE Note; CLOSING

 

1.1           The Note. Subject to all of the terms and conditions hereof, at
the Closing (as hereinafter defined), the Company agrees to issue and to sell to
the Purchaser, and the Purchaser agrees to purchase, the Note.

 

1.2           The Closing. The sale and purchase of the Note issued pursuant to
Section 1.1 hereof shall take place at a closing (the “Closing”) to be held at
such place and time as the Company and the Purchaser may determine (the “Closing
Date”). At the Closing, the Company shall deliver to the Purchaser the Note,
against receipt by the Company from the Purchaser of the Principal Amount (the
“Purchase Price”). The Note delivered by the Company at the Closing will be
registered in the Purchaser’s name in the Company’s records.

 

1.3           Sale of Other Note. For the avoidance of doubt, notwithstanding
anything to the contrary contained herein, the Purchaser acknowledges that the
Company is selling an additional Note to one other purchaser.

 

1.4           Deliveries at the Closing.

 

(a)          At the Closing, the Company shall deliver to the Purchaser the Note
registered in the name of the Purchaser.

 

 

 

 

(b)          At the Closing, the Purchaser shall deliver to the Company the
Purchase Price for the Note.

 

ARTICLE II

 

CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

 

2.1           Conditions to the Obligations of the Purchaser. The obligation of
the Purchaser to consummate the transactions to be performed by it in connection
with the Closing are, unless otherwise indicated, subject to the satisfaction or
waiver by the Purchaser of the following conditions as of the Closing:

 

(a)          Representations and Warranties. The representations and warranties
set forth in this Agreement shall be true, correct and complete in all respects
on and as of the Closing Date.

 

(b)          Absence of Litigation. There shall not be (i) any order of any
nature issued by a governmental entity with competent jurisdiction directing
that the transactions provided for herein or any aspect of them not be
consummated as herein provided or (ii) any proceeding before any governmental
entity pending wherein an unfavorable order would prevent the performance of
this Agreement or the Note or the consummation of any aspect of the transactions
or events contemplated hereby, declare unlawful any aspect of the transactions
or events contemplated by this Agreement, cause any aspect of the transactions
contemplated by this Agreement to be rescinded or, in the reasonable opinion of
the Purchaser, have a material adverse effect on the Company.

 

(c)          No Consent or Approval Required. No consent, approval or
authorization of, or declaration to or filing with, any person or entity is
required for the valid authorization, execution and delivery by the Company of
the Note or for its consummation of the transactions contemplated hereby or
thereby or for the valid authorization, issuance and delivery of the Note or for
the valid authorization, reservation, issuance and delivery of the Common Stock
issuable upon conversion of the Note, other than those consents, approvals,
authorizations, declarations or filings which have been obtained or made, as the
case may be, or as may be required by federal and/or state securities laws.

 

(d)          Corporate Action and Other Proceedings. All corporate action and
other proceedings required to be taken by the Company in connection with the
transactions contemplated hereby to be consummated at or prior to the Closing
shall have been taken.

 

(e)          Due Diligence. As of the Closing, the Purchaser shall be satisfied
in its sole discretion with the results of its due diligence investigation and
review of the Company.

 

(f)          Concurrent Closings. The closing of the sale of a Note to the other
purchaser referred to in Section 1.3 shall have occurred concurrently with the
Closing.

 

- 2 -

 

 

2.2           Conditions to the Obligations of the Company. The obligations of
the Company to consummate the transactions to be performed by it in connection
with any Closing are, unless otherwise indicated, subject to the satisfaction or
waiver by the Company of the following conditions as of the Closing:

 

(a)          Representations and Warranties. The representations and warranties
of the Purchaser set forth in this Agreement shall be true, correct and complete
in all respects on and as of the Closing Date.

 

(b)          Documents and Certificates. Each document and any other instrument,
certificate or document referred to in Section 1.4 to which the Purchaser is a
party shall have been duly executed and delivered by the Purchaser and shall be
in full force and effect.

 

(c)          Payment of Purchase Price. The Purchaser shall have delivered to
the Company the Purchase Price.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF COMPANY

 

As a material inducement to the Purchaser to enter into and perform its
obligations under this Agreement, the Company hereby represents and warrants to
the Purchasers as of the date hereof and, except as otherwise specifically
provided herein, the Closing Date as follows:

 

3.1           Authorization.

 

(a)          The Company has all requisite power and authority to execute and
deliver this Agreement and the Note and any and all instruments necessary or
appropriate in order to effectuate fully the terms and conditions of each such
document and all related transactions and to perform its obligations under each
such document. Each of this Agreement and the Note has been duly authorized by
all necessary action (corporate or otherwise) on the part of the Company, and
each such document has been duly executed and delivered by the Company, and
constitutes the valid and legally binding obligation of the Company, enforceable
in accordance with its terms and conditions, except as enforceability thereof
may be limited by any applicable bankruptcy, reorganization, insolvency or other
laws affecting creditors’ rights generally or by general principles of equity.

 

(b)          The authorization, issuance, sale and delivery of the Note have
been duly authorized by all requisite action of the Company’s board of directors
and shareholders, including, but not limited to, with respect to conflicts of
interest and the Purchaser being an executive officer of the Company. The Note,
when issued in compliance with the provisions of this Agreement, will be validly
issued, fully paid and nonassessable. The Common Stock issuable upon conversion
of the Note, when issued, will be validly issued, fully paid and nonassessable.

 

- 3 -

 

 

3.2           Non-contravention. The execution, delivery and performance by the
Company of this Agreement and the Note, the consummation of the transactions
documented hereby and compliance with the provisions hereof, including the
issuance, sale and delivery of the Note have not and shall not, and the
issuance, sale and delivery of the Common Stock issuable upon conversion of the
Note, shall not, except as specifically contemplated hereby or thereby, (a)
violate any law to which the Company or any of its assets is subject, (b)
violate any provision of the Company’s Certificate of Incorporation or Bylaws,
(c) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify or cancel, or require any notice under any contract to which the Company
is a party or by which any of the assets of the Company is bound or (d) result
in the imposition of any lien upon any of the assets of the Company. Other than
federal securities filings and state “blue sky” securities filings, the Company
has not been or is not required to give any notice to, make any filing with, or
obtain any authorization, consent or approval of any governmental entity or any
other person for the valid authorization, issuance and delivery of the Note or
for the valid authorization, reservation, issuance and delivery of the Common
Stock issuable upon conversion of the Note.

 

3.3           Offering Exemption. Based in part upon and assuming the accuracy
of the representations of the Purchaser in Article IV, the offering, sale and
issuance of the Note and the Common Stock issuable upon conversion of the Note
have been, are, and will be, exempt from registration under the Act, and such
offering, sale and issuance is also exempt from registration under applicable
state securities and “blue sky” laws. The Company has made or will make all
requisite filings and has taken or will take all action necessary to be taken to
comply with all federal and state securities or “blue sky” laws applicable to
the offering, sale and issuance of the Note and the Common Stock issuable upon
conversion of the Note.

 

3.4           Brokers or Finders. There are no claims for brokerage commissions
or finder’s fees or similar compensation in connection with the transactions
contemplated by this Agreement or the Note based on any arrangement made by or
on behalf of the Company, and the Company agrees to indemnify and hold the
Purchaser harmless from and against any costs or damages incurred as a result of
any such claim.

 

ARTICLE IV

 

Representations and Warranties of THE Purchaser

 

As a material inducement to the Company to enter into and perform its
obligations under this Agreement, the Purchaser hereby represents and warrants
to the Company as follows:

 

4.1           Authorization.

 

The Purchaser has full power and authority to enter into this Agreement and the
other documents to which it is a party, and any and all instruments necessary or
appropriate in order to effectuate fully the terms and conditions of each such
document and all related transactions and to perform its obligations under each
such document. Each document has been duly authorized by all necessary action
(corporate or otherwise) on the part of the Purchaser, and each such document
constitutes valid and legally binding obligations of the Purchaser, enforceable
in accordance with its terms except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally and (b) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.

 

- 4 -

 

 

4.2           Experience. The Purchaser is an accredited investor within the
meaning of Regulation D promulgated by the Securities and Exchange Commission
under the Act and, by virtue of its experience in evaluating and investing in
private placement transactions of securities in companies similar to the
Company, the Purchaser is capable of evaluating the merits and risks of its
investment in the Company and has the capacity to protect its own interests. The
Purchaser has had access to the Company’s senior management and has had the
opportunity to conduct such due diligence review as it has deemed appropriate.

 

4.3           Investment. The Purchaser is acquiring the Note for investment for
its own account, not as a nominee or agent, and not with the view to, or for
resale in connection with, any distribution of any part thereof. The Purchaser
understands that the Note and the Common Stock issuable upon conversion of the
Note have not been registered under the Act or applicable state and other
securities laws by reason of a specific exemption from the registration
provisions of the Act and applicable state and other securities laws, the
availability of which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Purchaser’s representations
expressed herein.

 

4.4           Legends. To the extent applicable, each certificate or other
document evidencing any of the Note and any Common Stock issued upon conversion
of the Note, as the case may be, shall be endorsed with the legend set forth
below, and the Purchaser covenants that, except to the extent such restrictions
are waived by the Company, the Purchaser shall not transfer the Note or Common
Stock represented by any such certificate without complying with the
restrictions on transfer described in the legends endorsed on such certificate:

 

“[THIS SECURITY AND, IF APPLICABLE, THE SECURITIES ISSUABLE UPON CONVERSION OR
EXERCISE HEREOF]/[THE SECURITIES REPRESENTED BY THIS CERTIFICATE] HAVE NOT BEEN
REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE
SECURITIES LAWS OF ANY STATE, AND MAY BE OFFERED AND SOLD ONLY IN ACCORDANCE
WITH THAT CERTAIN NOTE PURCHASE AGREEMENT BETWEEN THE COMPANY AND THE OTHER
PARTY NAMED THEREIN, AND IF REGISTERED AND QUALIFIED PURSUANT TO THE RELEVANT
PROVISIONS OF FEDERAL AND STATE SECURITIES LAWS OR IF THE COMPANY IS PROVIDED AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION AND
QUALIFICATION UNDER FEDERAL AND STATE SECURITIES LAWS IS NOT REQUIRED.”

 

4.5           Rule 144. The Purchaser acknowledges and understands that it must
bear the economic risk of this investment for an indefinite period of time
because the Note (and the Common Stock issuable upon conversion of the Note)
must be held indefinitely unless subsequently registered under the Act and
applicable state and other securities laws or unless an exemption from such
registration is available. The Purchaser acknowledges and understands that Rule
144 promulgated under the Act requires, among other conditions, a one-year
holding period prior to the resale of securities acquired in a non-public
offering without having to satisfy the registration requirements under the Act.

 

- 5 -

 

 

4.6           No Public Market. The Purchaser understands that no public market
now exists for the Note and that there is no assurance that a public market will
ever exist for the Note.

 

4.7           Brokers or Finders. There are no claims for brokerage commissions
or finder’s fees or similar compensation in connection with the transactions
contemplated by this Agreement or the Note based on any arrangement made by or
on behalf of the Purchaser, and the Purchaser agrees to indemnify and hold the
Company harmless from and against any costs or damages incurred as a result of
any such claim.

 

ARTICLE V

 

ADDITIONAL AGREEMENTS

 

5.1           Restrictions on Transfer of the Note and Common Stock. The Note
and the Common Stock issuable upon conversion thereof may be sold, transferred,
assigned, pledged, distributed, encumbered or otherwise disposed of, either
voluntarily or involuntarily, directly or indirectly, only in accordance with
applicable law.

 

5.2           Transaction Expenses and Taxes. The Company shall pay its own
expenses and the expenses of Purchaser, including any legal fees and expenses,
arising in connection with the negotiation and execution of this Agreement, the
Note and the other documents, the related due diligence and the consummation of
the transactions contemplated hereby and thereby.

 

ARTICLE VI

 

Miscellaneous

 

6.1           No Third Party Beneficiaries. Except as expressly provided herein,
this Agreement shall not confer any rights or remedies upon any person other
than the parties hereto and their respective successors and permitted assigns,
personal representatives, heirs and estates, as the case may be.

 

6.2           Entire Agreement. This Agreement, the Note and the other documents
contemplated hereby constitute the entire agreement among the parties hereto and
supersede any prior understandings, agreements or representations by or among
such parties, written or oral, that may have related in any way to the subject
matter of any document, including, without limitation, any term sheet or letter
of intent, between the Company and the Purchaser.

 

6.3           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. No party hereto may assign either this Agreement or any of
its rights, interests, or obligations hereunder without the prior written
approval of the other party hereto.

 

6.4           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which,
together, shall constitute one and the same instrument.

 

- 6 -

 

 

6.5           Notices. All notices, requests, demands, claims, and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given if delivered personally, sent by nationally
recognized overnight courier or mailed by registered or certified mail (return
receipt requested), postage prepaid, to the parties hereto at the following
respective addresses (or at such other address for any such party as shall be
specified by like notice):

 

 

If to the Company, to:

 

Champions Oncology, Inc.

One University Plaza, Suite 307

Hackensack, NJ 07601

Attention: David Sidransky

 

with a copy to:

 

Epstein, Becker & Green, P.C.

1227 25th Street NW, Suite 700

Washington, DC 20037

Attention:         Christopher M. Locke, Esq.

 

If to the Purchaser, to the address set forth for the Purchaser on the signature
page attached hereto.

 

All such notices and other communications shall be deemed to have been given and
received (a) in the case of personal delivery, on the date of such delivery, (b)
in the case of delivery by nationally recognized overnight courier, on the third
business day following dispatch, and (c) in the case of mailing, on the seventh
business day following such mailing.

 

6.6           Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE
STATE OF DELAWARE, OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW YORK TO BE APPLIED. IN FURTHERANCE OF
THE FOREGOING, THE INTERNAL LAW OF THE STATE OF NEW YORK WILL CONTROL THE
INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH
JURISDICTION'S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF
SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

 

6.7           Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Company and the Purchaser. No waiver by any party hereto of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.

 

- 7 -

 

 

6.8           Incorporation of Exhibits. The Exhibits identified in this
Agreement are incorporated herein by reference and made a part hereof.

 

6.9           Construction. Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates. The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
such party.

 

6.10         Interpretation. Accounting terms used but not otherwise defined
herein shall have the meanings given to them under GAAP. As used in this
Agreement (including the Exhibits and amendments hereto and thereto), the
masculine, feminine and neuter gender and the singular or plural number shall be
deemed to include the others whenever the context so requires. References to
Articles and Sections refer to articles and sections of this Agreement.
Similarly, references to Exhibits refer to the exhibits attached to this
Agreement. Unless the content requires otherwise, words such as “hereby,”
“herein,” “hereinafter,” “hereof,” “hereto,” “hereunder” and words of like
import refer to this Agreement. The article and section headings contained in
this Agreement are inserted for convenience only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

6.11         Independence of Covenants and Representations and Warranties. All
covenants hereunder shall be given independent effect so that if a certain
action or condition constitutes a default under a certain covenant, the fact
that such action or condition is permitted by another covenant shall not affect
the occurrence of such default, unless expressly permitted under an exception to
such initial covenant. In addition, all representations and warranties hereunder
shall be given independent effect so that if a particular representation or
warranty proves to be incorrect or is breached, the fact that another
representation or warranty concerning the same or similar subject matter is
correct or is not breached will not affect the incorrectness of or a breach of a
representation and warranty hereunder.

 

6.12         Remedies. The parties hereto shall each have and retain all other
rights and remedies existing in their favor at law or equity, including, without
limitation, any actions for specific performance and/or injunctive or other
equitable relief (including, without limitation, the remedy of rescission) to
enforce or prevent any violations of the provisions of this Agreement.

 

6.13         Severability. It is the desire and intent of the parties hereto
that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of this
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction. Notwithstanding the foregoing, if such provision could be
more narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

- 8 -

 

 

6.14         Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER DOCUMENT.

 

[remainder of page intentionally left blank]

 

- 9 -

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the date and
year written below.

 

CHAMPIONS ONCOLOGY, INC.

 

By:       Name: David Sidransky     Title:  Chairman of the Board of Directors  

 

THE PURCHASER:           Signature           Name (please print)          
Address           City, State, Zip Code       $1,000,000   Principal amount of
Note       December 1, 2014   Date  

 

Signature Page to Note Purchase Agreement

 

 

 

 

EXHIBIT A

 

FORM OF NOTE

 

 

